Citation Nr: 1019682	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a left foot 
disability manifested by nerve damage.

3.  Entitlement to service connection for a heart disability, 
to include aortic sclerosis and a heart murmur.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1972 
to October 1972, from November 1990 to January 1991 and from 
March 1991 to October 1991.  The Veteran also had service in 
the reserves from August 1973 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

In August 2009, the Veteran testified at a Board hearing; the 
transcript of this proceeding has been associated with the 
claims file.

The issues of entitlement to service connection for left hip 
disability and left foot disability manifested by nerve 
damage are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any further action is required on his part.




FINDINGS OF FACT

1.  A heart disability, to include aortic sclerosis and a 
heart murmur, was not shown in-service, or for many years 
after discharge, and there is no competent evidence of record 
establishing a nexus between any such disability and the 
Veteran's active military service or any period of active 
duty for training (ACDUTRA).

2.  Hypertension was not shown in-service or for many years 
discharge, and there is no competent evidence of record 
establishing a nexus between this disability and the 
Veteran's active military service or any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
disability, to include aortic sclerosis and a heart murmur, 
are not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.6, 3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide the Veteran notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claims was accomplished in November 2005, February 
2006, and May 2006 letters to the Veteran, which were 
provided before the adjudication of his claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  
Importantly, the Veteran's service treatment, reserve 
treatment and relevant private treatment records have been 
obtained.  Moreover, the Veteran has not indicated there are 
any records, to include VA treatment records, which VA should 
seek to obtain on his behalf, and his request for a hearing 
has been honored.  Although the Veteran maintains, as in his 
October 2008 substantive appeal, that his heart disorder, to 
include aortic sclerosis and a heart murmur, and hypertension 
had their onset in-service, and/or were caused by service, 
there is no need for a VA exam, as there is no credible 
evidence of either disorder (i) during service; (ii) within 
the presumptive period following any period of active 
military service; or, (iii) during any period of ACDUTRA.  
Essentially, the VA's duty to provide an examination has not 
been triggered.  See 38 C.F.R. § 3.159(a).  For the foregoing 
reasons, the Board is not aware of any evidence relevant to 
the present claims, which is not of record, and concludes VA 
made all reasonable efforts to obtain evidence necessary to 
substantiate the claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, in order to prevail on the issue of 
service connection, there must be evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence, or aggravation, of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, service connection is presumed for 
certain diseases, including cardiovascular-renal disease, 
including hypertension, if manifest to a degree of 10 percent 
or more within one-year of separation from active military 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009). 

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(22), 101(24); 38 C.F.R. § 3.6(a).  

The Veteran asserts that a heart disability and hypertension 
were manifested during a period of INACDUTRA in November 
1999, following a fall.  A heart disability, to include 
aortic sclerosis and a heart murmur, and hypertension, are 
diseases not injuries, thus service connection would not be 
warranted for any disease manifested during a period of 
INACDUTRA.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pp. 
909, 1207, 1705 (31st ed. 2007).  With respect to any period 
of INACDUTRA, service connection may not be granted for any 
disease; therefore, any such periods are not applicable to 
the analysis of the Veteran's present claims.  Brooks v. 
Brown, 5 Vet. App. 484, 485 (1993), VAOPGCPREC 86-90 (Jul. 
18, 1990).  

As detailed, service connection may be granted for diseases 
incurred, or aggravated, during a period of active duty for 
training (ACDUTRA), and although, the dates of the Veteran's 
periods of ACDUTRA are not contained in the claims folder, 
this is of no consequence, as neither a heart disability, to 
include aortic sclerosis and a heart murmur, or hypertension 
were diagnosed until many years after the Veteran's 
separation from reserve service (2000-2004).  

Although the Veteran's active military enlistment 
examinations are not of record, the corresponding separation 
examinations are of record.  On separation examinations in 
September 1972, January 1991 and August 1991, the Veteran's 
blood pressure readings were respectively, 138/80, 130/82 and 
126/69, and on each occasion no abnormalities associated with 
his (i) heart, to include thrust size rhythm and sounds, or 
(ii) vascular system were noted.  Also, in January 1991 and 
August 1991, the Veteran denied any (i) pain or pressure in 
his chest; (ii) palpitation or pounding heart; (iii) heart 
trouble, or (iv) high blood pressure, on each Report of 
Medical History.  Ultimately, the Veteran's active military 
service treatment records do not reflect any treatment, or 
complaints, of any heart disability, to include aortic 
sclerosis and a heart murmur, hypertension, or any similar 
condition.  

The Veteran's periodic reserve examinations, dated January 
1973 thru May 1990, reflect blood pressure readings within 
normal limits and note no abnormalities associated with his 
(i) heart, to include thrust size rhythm and sounds, or (ii) 
vascular system.  The first arguably elevated blood pressure 
reading, of 145/89, was noted on the Veteran's March 1999 
periodic reserve examination, but no abnormalities associated 
with the aforementioned areas were noted; moreover, no heart 
disorder, to include aortic sclerosis and a heart murmur, or 
hypertension was diagnosed at this time.  Following a 
November 1999 INACDUTRA fall, private physician J.G., M.D. 
examined the Veteran, recording blood pressure readings of 
152/90 and 150/82, and diagnosed no heart disability, to 
include aortic sclerosis and a heart murmur, or hypertension.  
In fact, Dr. J.G. specifically attributed the Veteran's fall, 
while on INACDUTRA, to overexertion, and extensive heart 
testing was "negative for any inducible myocardial 
ischemia."  In sum, the Veteran's reserve treatment records 
are also negative for any treatment, or complaints, related 
to a heart disability, to include aortic sclerosis and a 
heart murmur, hypertension, or any similar condition.  

A June 2004 private treatment record reflects the Veteran's 
first post-service diagnosis with a heart disability and 
hypertension.  At this time, the Veteran reported a two-week 
history of high blood pressure readings, but denied any 
palpitations or chest pain.  After an examination, the 
private physician diagnosed the Veteran with hypertension and 
a heart murmur.  In July 2007, at a follow-up treatment, the 
private physician continued the Veteran's diagnosis with 
hypertension and also diagnosed aortic sclerosis, which was 
noted as the likely cause of his heart murmur.  The 
aforementioned private treatment records, and all others of 
record, provide no medical opinion, or suggestion, that (i) 
the onset of a heart disability, to include aortic sclerosis 
and a heart murmur, or hypertension had its onset during any 
period of active military service or ACDUTRA; (ii) that any 
such disorder had its onset within one-year of separation 
from active military service; or, (iii) any such disorder was 
caused by military service or any period of ACDUTRA.  

Without question, the Board has considered the Veteran's 
statements and testimony, detailing his theory of the onset 
of his heart disability, to include aortic sclerosis and a 
heart murmur, and hypertension, as well as, his assertions 
that these conditions were caused, and/or aggravated, by 
military service.  However, as a lay person, the Veteran is 
not competent to offer a medical diagnosis, or to assert 
medical causation of his disorders.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also, Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a lay person is generally not capable 
of opinion on matters requiring medical knowledge").  
Essentially, the Veteran's statements alone are an 
insufficient basis to grant his service connection claims.

As indicated above, neither a heart disability, to include 
aortic sclerosis and a heart murmur, or hypertension was 
shown during any of the Veteran's periods of active military 
service.  In fact, the earliest evidence of a documented 
diagnosis of the aforementioned disorders was in June 2004-
well outside the period for presumptive service connection.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the first 
medical documentation of a heart disorder, to include aortic 
sclerosis and a heart murmur, and/or hypertension is a factor 
that tends to weigh against the Veteran's service connection 
claims (1991-2004).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
What is more, upon a thorough review of the claims folder 
there is no medical evidence of record that provides an 
opinion, or even a suggestion, that the Veteran's heart 
disability, to include aortic sclerosis and a heart murmur, 
and/or hypertension, were caused, or are related, to any 
period of active military service or ACDUTRA.  

Specific to the Veteran's reserve and National Guard service, 
service connection could only be established if a heart 
disorder, to include aortic sclerosis and a heart murmur, 
and/or hypertension-diseases-were incurred during a period of 
ACDUTRA; not during a period of INACDUTRA.  The record does 
demonstrate, arguably, elevated blood pressure readings on 
and after the Veteran's March 1999 periodic reserve 
examination; however, the qualified military medical 
professional did not diagnose hypertension or a heart 
disorder, to include aortic sclerosis and a heart murmur; nor 
was any such disorder diagnosed by when the Veteran was 
examined by a private physician in December 1999.  In June 
2004, when the Veteran was first diagnosed with his claimed 
disorders he was not a member of the reserves, as he 
separated in May 2000.  Additionally, these diagnoses are 
reflected in private medical treatment records, not in any 
service treatment record; thus, it is apparent that a heart 
disorder, to include aortic sclerosis and a heart murmur, and 
hypertension were not diagnosed during any period of ACDUTRA.  

In sum, (i) the Veteran's service and reserve treatment 
records do not reflect any diagnosis, complaints, or 
treatment for a heart disorder, to include aortic sclerosis 
and a heart murmur, and/or hypertension; (ii) the claimed 
disorders were not diagnosed for many years after the Veteran 
separated from active military service; (iii) the claimed 
disorders were not diagnosed during any period of ACDUTRA; 
and (iv) there is no competent evidence of record suggesting 
a nexus between the aforementioned disorders and either 
active duty service or ACDUTRA, nor has the Veteran 
identified, or alluded to, the existence of any such evidence 
or opinion.  

For all the foregoing reasons, the Veteran's service 
connection claims for a heart disability, to include aortic 
sclerosis and a heart murmur, and hypertension must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, the preponderance of the evidence is the 
claims and the doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a heart disability, to include aortic 
sclerosis and a heart murmur, is denied.

Service connection for hypertension is denied.


REMAND

The Veteran currently seeks service connection for a left hip 
disability and a left foot disability manifested by nerve 
damage.  A November 1999 Statement of Medical Examination and 
Duty Status, indicates the Veteran fell during a two-mile 
run, on INACDUTRA, and injured his knee and mouth.  The Board 
notes that private treatment records, dated in June 2004, 
July 2006 and October 2006, provide, at least, an arguable 
indication that the Veteran has current disabilities 
associated with his knee and leg, which may be related to his 
injury during INACDUTRA.  As the Veteran seeks service 
connection for conditions that are sufficiently similar to 
those treated on INACDUTRA in November 1999, a VA examination 
and opinion should be obtained.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).

The November 1999 Statement of Medical Examination and Duty 
Status indicates the Veteran was treated at River Oaks 
Hospital Emergency Room, following his INACDUTRA injury; 
however, only a hospitalization billing statement has been 
made of record.  Although the description of the services 
rendered is relevant, actual medical treatment records would 
be of greater probative value to the Veteran's claims.  
Moreover, the February 2006 request for the aforementioned 
records was improperly addressed to a location in Jackson, 
Alabama, but the Board is aware of correct address for River 
Oaks Hospitals (1030 River Oaks Drive, Flowood, Mississippi 
39232).  As these records have not currently been associated 
with the claims folder and may assist the Veteran 
substantiate his claims, VA should undertake an additional 
attempt to obtain these records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should again request the 
Veteran's November 1999 emergency medical 
treatment records from River Oaks 
Hospital, 1030 River Oaks Drive, Flowood, 
Mississippi 39232.  If necessary, the 
AMC/RO should obtain another medical 
records release form, signed by the 
Veteran, to obtain these records.  
Thereafter, the AMC/RO should undertake 
all appropriate efforts to attempt to 
obtain these records.  If records of this 
era are stored at a separate facility, a 
request for these records should be made 
to the appropriate repository.  Any 
negative response should be in writing and 
associated with the claims folder.  

2.  After the aforementioned development 
has been completed and all records, and/or 
the negative response, associated with the 
claims folder, the Veteran should be 
afforded appropriate VA examinations 
related to his service connection claims 
for a (i) left hip disability and (ii) a 
left foot disability manifested by nerve 
damage.  The claims folder should be made 
available to, and reviewed by, the 
respective examiner, with such review 
noted in the examination report.  The 
examiner should also record the full 
history of the Veteran's disorder, to 
include his account of the etiology the 
claimed disorder.  In the event the AMC/RO 
is unable to obtain the November 1999 
emergency medical treatment records, the 
examiner may refer to the November 1999 
Statement of Medical Examination and Duty 
Status and the associated sworn 
statements, to obtain a more complete 
history of the Veteran's disabilities

The respective examiner should respond to 
the following:

a)  Please identify all disabilities 
associated with the left hip;

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
left hip disability is related to the 
November 1999 INACDUTRA injury caused, 
and/or contributed to, any currently 
diagnosed left foot disability;

c)  Please identify all disabilities 
associated with the left foot, to include 
any associated nerve damage;

d)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
left foot disability is related to the 
November 1999 INACDUTRA injury caused, 
and/or contributed to, any currently 
diagnosed left foot disability;

In providing the requested opinions, the 
respective examiner should specifically 
consider and address (i) the June 2004 
private treatment record, indicating the 
Veteran had a chronic limp; and (ii) the 
July 2006 private treatment record related 
to the Veteran's complaints of left leg 
numbness.  

All provided opinions should be clear and 
supported by medical reasoning and logic.  
If any studies are necessary, they should 
be performed and all findings reported in 
detail.

3.  Thereafter, the AMC/RO should review 
the claims folder, ensuring the foregoing 
development actions have been completed in 
full and that no other notification or 
development action (in addition to those 
directed above) is required.  If further 
action is required, it should be 
undertaken prior to further claim 
adjudication.

4.  The AMC/RO will then readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


